Defendants made a mortgage of their land to plaintiff, and G. T. Graham, Esq., attorney at law, was the draughtsman. This mortgage was not recorded until after the execution of a second mortgage, more than forty days later, to the Scottish American Mortgage Company, limited. The only questions in the case were whether Graham was attorney of this company; and, if so, whether his knowledge of the first mortgage was notice thereof to the company. It appeared from the testimony that the Scotch company, through Col. Rion, their counsel, had designated or appointed Graham as the only attorney in Lexington County upon whose abstracts and opinions of title loans would be made. The referee found that Graham was attorney for the company, who thereby were chargeable with notice, but Judge Pressley reversed the referee and held that Graham was attorney for the borrower and not for the company.
*606March 14, 1888.
Meetze & Muller, for appellant.
G. T. Graham, contra.
This court sustained the judgment of the Circuit Court, approving the finding of fact by Judge Pressley and saying further : “The referee and the Circuit Judge differed in their finding. The testimony is all reported and we can well see some ground for this difference, but we cannot say that the finding of the Circuit Judge is either without evidence to support it or that the manifest weight of the evidence is against it, one of which we must be able to say before we are warranted in overruling the findings of a trial judge under the established rule which is uniformly applied in such cases.”
Judgment affirmed. Opinion by
Mr. Chief Justice Simpson,